     Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 1 of 7


 1     XAVIER BECERRA, State Bar No. 118517
       Attorney General of California
2      BRUCE D. McGAGIN, State Bar No. 170146
       Supervising Deputy Attorney General
3      KELLY T. SMITH, State Bar No. 196821
       Deputy Attorney General
4       1300 I Street, Suite 125
        P.O. Box 944255
5       Sacramento, CA 94244-2550
        Telephone: (916) 210-6465
6       Fax: (916) 322-8288
        E-mail: Kelly.Smith@doj.ca.gov
 7     Attorneys for Defendants, Department of Fish and
       Wildlife and Director Charlton H Bonham
 8

 9                                  IN THE UNITED STATES DISTRICT COURT
10                                FOR THE EASTERN DISTRICT OF CALIFORNIA
11                                                   CIVIL DIVISION
12

13     APOTHIO, LLC,                                             Case No. 1:20-cv-00522-NONE-JLT
14                                                  Plaintiff,   DECLARATION OF ETHAN A.
                                                                 TURNER IN SUPPORT OF STATE
15                        v.                                     DEFENDANTS' MOTION TO DISMISS
16     KERN COUNTY; KERN COUNTY
       SHERIFF'S OFFICE; CALIFORNIA                              Date:             August 10, 2020
17     DEPARTMENT OF FISH AND                                    Time:             8:30 a.m.
       WILDLIFE; DONNY YOUNGBLOOD;                               Dept:             Courtroom 4
18     JOSHUA NICHOLSON; CHARLTON H.                             Judge:            NONE
       BONHAM; JOHN DOES #1 THROUGH
19     #10, UNKNOWN AGENTS OF THE KERN                               Action Filed: April 10, 2020
       COUNTY SHERIFF'S OFFICE; JOHN
20     DOES #11 THROUGH #20, UNKNOWN
       AGENTS OF THE CALIFORNIA FISH
21     AND WILDLIFE DEPARTMENT,

22                                               Defendants.

23

24     III

25     Ill

26     III

27      III

28      III
                                                                 1
              Declaration of Ethan A. Turner ISO State Defendants' Motion to Dismiss (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 2 of 7


 1        I, Ethan A. Turner, declare as follows:

2          1.      I am an attorney and employed as a Deputy Attorney General (DAG) with the

3      Cannabis Control Section of the California Office of the Attorney General, attorneys of record for

4      defendants California Department of Fish and Wildlife (CDFW) and Charlton H. Bonham (State

 5     Defendants). I have personal knowledge of the facts set forth herein and, if called to testify, I

 6     could and would competently testify to the contents of this declaration.

 7        2.       On April 16, 2020, I was informed that State Defendants had been named in a lawsuit

 8     filed by Apothio, LLC (Apothio ). DAG Kelly Smith and I were co-assigned to this case.

 9         3.      After reviewing Apothio's complaint and determining that none of the causes of

10     action could be sustained by the facts, DAG Smith and I began the meet and confer process with

11     Apothio' s counsel.

12         4.      On April 28, 2020 at 9: 17 a.m., DAG Smith carbon copied me on an email to

13     Katherine Eskovitz, Apothio's counsel, requesting a conference to discuss deficiencies in the

14     complaint. At 10:21 a.m. on that same day, Ms. Eskovitz replied to the email stating that she was

15     available to speak at 2:00 p.m. to discuss the complaint. A true and correct copy of the April 28,

16     2020 email exchange between DAG Smith, Ms. Eskovitz, and me is attached as Exhibit A.

17         5.      On April 28, 2020, at 2:00 p.m., I participated in a conference call with DAG Smith,

18     Ms. Eskovitz and a second attorney for Apothio, who I believe was Sean Eskovitz. DAG Smith

19     and I discussed the factual and legal issues regarding Apothio's complaint with Ms. Eskovitz and

20     Mr. Eskovitz. DAG Smith and I explained our analysis of the complaint, but Ms. Eskovitz was

21     not amendable to having the conversation about the deficiencies in the complaint. Instead,

22     Apothio's counsel suggested a stipulation regarding an extension for the State Defendants' to file

23     a responsive pleading. I countered with the following proposal: (a) No answer should be filed by

24     the State Defendants; and (b) Apothio may reserve the right to amend its complaint until after

25     criminal charges had been filed or a determination that no criminal charges would be filed. I

26     reasoned that facts relevant to Apothio's claims and the State Defendants' defenses would likely

27     become public when the criminal investigation and potential criminal case concluded. Ms.

28     Eskovitz disagreed with this suggested approach.
                                                            2
           Declaration of Ethan A. Turner ISO State Defendants' Motion to Dismiss (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 3 of 7


 1        6.         Apothio' s counsel refused to have a meaningful discussion of the merits, disagreed

 2     that they needed to amend their client's complaint, and were not interested in waiting for facts to

 3     be released at the conclusion of the criminal matter. However, the parties agreed to a stipulation

 4     regarding the responsive pleadings. A joint stipulation was filed on May 4, 2020, stating that

 5     defendants' responsive pleadings would be due June 12, 2020 and plaintiffs reply would be due

 6     July 12, 2020.

 7        7.         The State Defendants filed a motion to dismiss the case on June 12, 2020.

 8             I declare under the penalty of perjury under the laws of the State of California, that the

 9     foregoing is true and correct.

10             Executed on July 28, 2020, at Sacramento, California.

11
                                                               Isl Ethan A Turner
12                                                             ETHAN A. TURNER
13

14     SA2020300599
       34274751.docx
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                           3
          Declaration of Ethan A. Turner ISO State Defendants' Motion to Dismiss (Case No. 1:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 4 of 7


 1
 2
 3
 4                                          EXHIBIT A
 5
 6
 7
 8
 9
10
11

12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           4
          Declaration of Ethan A. Turner ISO State Defendants' Motion to Dismiss (Case No. 1:20-cv-00522-NONE-JLT)
        Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 5 of 7


Re: Apothio, LLC v. DFW et al.; confer on response extension

  Katherine Eskovitz < keskovitz@rcfllp.com>


  To:Kelly Smith <Kelfy.Smith@doj,ca,gov>;
  cc:Ethan Turner <Ethan.Tumer@doj.ca.gov>;


Hello Kelly,

We are available at 2pm today to discuss your extension request. You can call the below number.

Thank you,


Katherine Eskovitz
Roche Cyrulnik Freedman LLP
1158 26th Street, Suite 175
Santa Monica, CA 90403
(t) (646) 791--6883
(@)~~~~:im




         Ms. Eskovitz:

         Ethan "fumer and I are the assigned deputy attorneys general defending the state Department of
         Fish and Wildlife {DFW) and its direci:or, Charlton H. Bonham, in the matter of Apothio, Ll.C v. DFW
         et al., Case No. 1:20-cv-00522, in the £astern District of California (Bakersfield).

         We would like to discuss with you a stipulation to extend time to respond to the complaint. Are you
         available today, 4/28? We can call you.

         We will also suggest that an amended complaint might be an alternative to first responding. The
         fundamental defect is the complaint's failure to specify the defendants, whether OFW or the
         County, the entitle$ themselves or their employees, in their official capacities or as individuals.
         Vicarious liability under state Government Code 81S.2 cannot satisfy pleading of the section 1983
         actions, for example. (Barren v. Harrington (9th Cir. 1998) 152 F.3d 1193, 1194.}
       Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 6 of 7


        A similar lack-of-specificity bars the Bane Act causes of action. (Sandoval v. County of Sc:,noma (9th
        Cir. 2018) 912 F.3d 509, 520.)


        Finally, the toncluslon of Kem County's criminal inve'Stigatlon of your client may soon unseal
        information relevant to both claims and defenses.

        We can discuss this further if you1re available.

        Thanks.



                                                              Kelly T, Smith
                                                      Deputy Attorney General
                                                 Office of the Attorney General
                                                Torts and Condemnation Section
                                                    1300 l Street, 12th Floor
                                                       Sacramento, CA 9S814
                                                            (916) 210-6465
                                                            (916) 607-1998


        CONFlOENTIAUTY NOTICE: This oommunioation wltl Ira oo.merrts may oom:ain oonfidentlal anct/or legally
        prlvimgoo information. It ls solely for 'the use of the intended recipient(&), Un.authol'lzed intwcepoon, review, use
        or disclosure rs prohibited and may violate applicable laws indudtng the Electronic Communications Privacy
        Act. ff you are not the intended recipient, please contact the sender and destroy alt copt(;)$ of the
        communication.



NOTICE: The Information mntained mthis !HMK meSllllllp 1$ intendedorlly for the perMnai and oonlidentlal UM of the rei'.llpient(e) named
abova. This menqt may be an attol'Nly-cilent oommuroomk>n lilndlor worn pmdl.1ct and aa such I$ prlvlieg«l and oonfidentml. If the re11;der of
th!$ meange li3 not lhe Intend«! recipient or agent ~ b l e far aUvermg It to the mnded r ~ . you are hefM)y no:tllied that. you have
received t!M dooument in error and that any review, diffimmlnation, ~ o n , or oo~ of this rrul!~ is m1otly prohlbhd. lf you have
re0$lved this. oommun!el\rtlon In $'f'Qt, pleaa notify uai lmmedlately by e..ma it and dtlffl the miglMI me~ge.
                                                                          0
    Case 1:20-cv-00522-NONE-JLT Document 39-2 Filed 07/29/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

Case Name:        Apothio, LLC v. Kern County,           No.     1:20-cv-00522-NONE-JLT
                  et al.

I hereby certify that on July 29, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

DECLARATION OF ETHAN A. TURNER IN SUPPORT OF STATE DEFENDANTS'
MOTION TO DISMISS
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on July 29,
2020, at Sacramento, California.

                Ngoc T. Huynh                                     Isl Ngoc Huynh
                  Declarant                                           Signature

SA2020300599
34276346.docx
